Citation Nr: 0716069	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease (GERD) 
with hiatal hernia, gastritis, and duodenitis. 

2.  Entitlement to service connection for a cervical spine 
disability, to include arthritis.

3.  Entitlement to service connection for a left shoulder 
disability, to include arthritis.

4.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

5.  Entitlement to a rating in excess of 10 percent for 
perirectal abscess.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
February 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.  As detailed below, the 
Board is deciding the claims for service connection for left 
shoulder and cervical spine disabilities.  The claims 
concerning whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
gastrointestinal disability, to include GERD with hiatal 
hernia, gastritis, and duodenitis, and entitlement to 
increased ratings for hemorrhoids and perirectal abscess, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record is 
against a finding that the veteran currently has a current 
left shoulder disability that is related to service or is 
secondary to or aggravated by a service-connected disability.   

2.  A preponderance of the competent evidence of record is 
against a finding that the veteran currently has a current 
cervical spine disability that is related to service or is 
secondary to or aggravated by a service-connected disability.   

CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1101, 1112, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1101, 1112, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the 
veteran of the four elements required by Pelegrini II in an 
October 2004 letter (and readjudicated these claims in a June 
2005 statement of the case).  

An April 2006 letter referenced the type of evidence 
necessary for disability ratings and an earlier effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the veteran's service connection claims 
were not readjudicated following issuance of this letter to 
address Dingess/Hartman, there is no possibility of any 
prejudice to the veteran, as no rating or effective dates 
will be assigned given that service connection is being 
denied.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the VCAA duty to assist, the claims file 
includes, in pertinent part, service medical records, VA 
clinical records, private treatment records, written 
statements from the veteran and his representative, and the 
transcript of a Board hearing.  Neither the veteran nor his 
representative have reported the existence of additional, 
missing evidence despite notice that they could do so, and 
the Board has not identified any additional pertinent 
evidence that needs to be obtained.  

While the veteran has not undergone a VA examination 
specifically for an opinion as to the etiology of any current 
cervical spine or left shoulder disability, the Board does 
not find that such an opinion is required.  A medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317, manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Here, there is no evidence that the veteran 
suffered an event, injury or disease in service with respect 
to the cervical spine or left shoulder.  Accordingly, since 
he does not meet the minimum requirements for being entitled 
to receive a medical examination or medical opinion from VA, 
there is no duty to provide such, including to obtain a 
medical nexus opinion.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, there can be no prejudice to the veteran in the 
Board proceeding to decide the cervical spine and left 
shoulder service connection claims.  

II.  Claims for service connection for a cervical 
spine disability and a left shoulder disability 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d). 

There is evidence that the veteran presently has cervical and 
left shoulder disabilities.  A February 2000 x-ray revealed 
degenerative interarticular joint disease of the left 
shoulder, and a May 2001 MRI of the cervical spine revealed 
central spinal canal stenosis, more significant at C4-5 due 
to combination of posterior osteophyte and diffuse bulging 
disc with neural foraminal narrowing on the left. 

The central problem with these claims for service connection, 
however, is that no service medical records, or any other 
medical or lay evidence, demonstrate or reveal any complaints 
of, or treatment for, any cervical spine or left shoulder 
conditions during service.  There also is no evidence of any 
continuity of symptomatology following service or chronic 
condition within one year of separation from service.  
Indeed, private medical records reflect that the veteran 
first sought outpatient treatment for pain across his back in 
March 1982, a date more than six years after discharge.  The 
impression at that time was acute muscle sprain of the 
shoulders.  Private medical records also reflect treatment 
for left shoulder and neck complaints after the veteran 
tripped and fell at work in August 1992.  Significantly, the 
veteran also reported during a November 1995 VA examination 
that he had experienced no neck or back injuries during 
service.  Instead, he recounted how he had injured his left 
shoulder and neck at work in 1992.  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the veteran was 
eventually found to have arthritis of the cervical spine 
(diagnosed following a November 1995 VA examination) and of 
the left shoulder (shown on a February 2000 x-ray), both 
diagnoses were made decades after the one-year presumptive 
period ended, and no indication was made of any relationship 
to service.  

At his Board hearing, the veteran argued that "acid building 
up" from a gastrointestinal condition had deteriorated his 
bones, resulting in his left shoulder and his neck 
conditions.  However, the claims file contains no medical 
opinion to this effect.  More importantly, the veteran is not 
service connected for any gastrointestinal condition and, 
therefore, service connection on a secondary basis is simply 
not possible.  38 C.F.R. § 3.310.  

To the extent the veteran himself is contending that he has 
current left shoulder and cervical spine disabilities that 
first arose in service, or are secondary to or aggravated by 
a gastrointestinal condition, he is not competent as a layman 
to provide such a medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claims for service connection, 
the benefit-of-the-doubt rule does not apply, and these 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a left shoulder disability is denied.

Service connection for a cervical spine disability is denied.

REMAND

Claim concerning new and material evidence to reopen the 
claim for service connection for a gastrointestinal 
disability, to include GERD with hiatal hernia, gastritis, 
and duodenitis.  

VA must (in part) advise claimants as to the type of evidence 
needed to reopen a claim, i.e., the meaning of the terms 
"new" and "material," in addition to what is required to 
substantiate each element of a claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  VA must 
also notify the claimant of what constitutes "material" 
evidence in the context of his or her particular claim to 
reopen, which includes notice as to the basis on which the 
underlying claim for service connection was previously denied 
by VA.  Id.  

In letters sent in May 2002, October 2004, and March 2005, 
the RO advised the veteran (in very general terms) of the 
type of evidence needed to reopen his previously denied claim 
for service connection.  Yet neither these letters, nor any 
others issued by the RO during this appeal period, included 
notice as to the meanings of the terms "new" and 
"material" specifically with regard to the basis of the 
prior final decision (as well as a January 1996 denial of 
reopening), i.e., the absence of medical nexus evidence 
relating the current gastrointestinal condition to service .  
Consequently, this claim is remanded to ensure that the 
veteran is provided sufficient notice in compliance with 
Kent.

Claims regarding increased ratings for hemorrhoids and 
perirectal abscess.  

The veteran underwent a VA hemorrhoids examination in January 
2003 and a VA rectum and anus examination in July 2004 (over 
two and a half years ago).  At his May 2006 Board hearing, 
the veteran testified that these conditions had worsened 
since his last VA examinations (which he, in part, 
incorrectly recalled as having occurred in January 2003).  
Because the veteran reports that both of these conditions 
have worsened since the last examinations were conducted, a 
remand is required to schedule a new examination(s).  In 
addition, on remand, updated private and VA treatment records 
also need to be obtained.   
  
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a fully adequate VCAA duty 
to notify letter with respect to the 
claim to reopen the previously denied 
claim for service connection for a 
gastrointestinal disability condition 
that is compliant with the requirements 
of Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).  

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
hemorrhoids and/or perirectal abscess 
since October 2006 (the last time VA 
clinical records were associated with the 
claims folder).  Provide him with release 
forms and ask him to sign and return a 
copy for each health care provider 
identified and for whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain, as appropriate, records 
from each health care provider he 
identifies.  

3.  Schedule a Rectum and Anus VA 
examination, and any other examinations 
if deemed appropriate, for the service-
connected hemorrhoids and perirectal 
abscess conditions.  The claims folder 
must be made available to the examiner 
for review.  Any tests deemed necessary, 
if any, should be performed.  

4.  Thereafter, re-adjudicate the claims 
on appeal.  If any of them remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and discusses all pertinent 
legal criteria.  Allow an appropriate 
period for response and return the case 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  All remands require expeditious 
handling.  38 U.S.C.A. §§ 5109B, 7112  (West Supp. 2005).



	                     
______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


